Name: 92/156/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 5 March 1992 appointing a Judge to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1992-03-12

 Avis juridique important|41992D015692/156/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 5 March 1992 appointing a Judge to the Court of First Instance of the European Communities Official Journal L 067 , 12/03/1992 P. 0039 - 0039 Finnish special edition: Chapter 1 Volume 2 P. 0167 Swedish special edition: Chapter 1 Volume 2 P. 0167 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 5 March 1992 appointing a Judge to the Court of First Instance of the European Communities (92/156/EEC, Euratom, ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d (3) thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 168a (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a (3) thereof, Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1), Whereas, in a letter dated 7 February 1992 addressed to the President of the Court of First Instance and forwarded to the President of the Council, Mr David Edward, Judge at the Court of First Instance of the European Communities, tendered his resignation with effect from 10 March 1992; Whereas, pursuant to Articles 44 and 8 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, to Articles 44 and 7 of the Protocol on the Statute of the Court of Justice of the European Economic Community and to Articles 45 and 7 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, a Judge should be appointed for the remaining period of Mr David Edward's term of office, HAVE DECIDED AS FOLLOWS: Article 1 Mr Christopher Bellamy is hereby appointed Judge to the Court of First Instance until 31 August 1995 inclusive. Article 2 This Decision shall enter into effect on 10 March 1992. Done at Brussels, 5 March 1992. The President J.C. PAULOURO das NEVES (1) OJ No L 319, 25. 11. 1988, p. 1.